                    Case 1:20-cv-00404-NF-KHR Document 7 Filed 04/29/20 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      District
                                                __________     of New
                                                            District ofMexico
                                                                       __________

                           Choq, LLC                     )
                                                         )
                                                         )
                                                         )
                           Plaintiff(s)                  )
                                                         )
                               v.                             Civil Action No. 1:20-cv-00404-NF-KHR
                                                         )
                    Holistic Healing, LLC                )
                                                         )
                                                         )
                                                         )
                         Defendant(s)                    )
                                           SUMMONS IN A CIVIL ACTION
                                      ON COMPLAINT AND AMENDED COMPLAINT

To: (Defendant’s name and address) Holistic Healing, LLC
                                       530-B Harkle Rd., Ste 100
                                       Santa Fe, NM 87505




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kristina Martinez
                                       Egolf Ferlic Martinez Harwood
                                       123 West San Francisco St., 2nd Floor
                                       Santa Fe, NM 87501



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date: Wednesday, April 29, 2020                                                        Amy Padilla
                                                                                    Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-00404-NF-KHR Document 7 Filed 04/29/20 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-00404-NF-KHR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)         )PMJTUJD)FBMJOH --$
 was received by me on (date)                                .

           u I personally served the summons on the individual at (place)
                                                                                   on (date)                                  ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           9
           u I served the summons on (name of individual)             +LJK'HVHUW&RUSRUDWH)LOLQJV//&                                , who is
            designated by law to accept service of process on behalf of (name of organization)                      +ROLVWLF+HDOLQJ//&
                                                                                   on (date)                        ; or

           u I returned the summons unexecuted because                                                                                      ; or

           u Other (specify):
                                                                                                                                                   .


           My fees are $                           for travel and $                    for services, for a total of $                0.00          .


           I declare under penalty of perjury that this information is true.


 Date:     
                                                                                               Server’s signature
                                                                                               Server

                                                                      'HYRQ.RYDF3DUDOHJDO
                                                                                           Printed name and title




                                                                 :HVW6DQ)UDQFLVFR6WUHHWQG)ORRU6DQWD)H10
                                                                                               Server’s address

 Additional information regarding attempted service, etc:
       Case 1:20-cv-00404-NF-KHR Document 7 Filed 04/29/20 Page 3 of 4


From:            Devon Kovac
To:              "18553301010@efaxsend.com"
Subject:         Summons and Complaint for Holistic Healing, LLC
Date:            Wednesday, April 29, 2020 15:24:00
Attachments:     2020.04.27 - 1- Complaint.pdf
                 2020.04.27 - 1.1 - Civil Cover Sheet.pdf
                 2020.04.27 - 1.2 - Certification of Good Standing.pdf
                 2020.04.29 - 6 - Amended Complaint.pdf
                 20cv404 NF-KHR Fed Summons signed DK.pdf
                 image002.png


Greetings,

Thank you for accepting service directed to Holistic Healing, LLC via fax.

Attached please find:
       Summons (2 pages)
       Civil Cover Sheet (2 pages)
       Certificate of Good Standing (2 pages)
       Complaint (11 pages)
       Amended Complaint (11 pages)

If you do not receive all the pages of the 5 documents please let me know.

Regards,
Devon

Devon Kovac
Office: 505-780-4502
Cell: 505-577-1754
Email: Devon@EgolfLaw.com
           Case 1:20-cv-00404-NF-KHR Document 7 Filed 04/29/20 Page 4 of 4


From:                send@mail.efax.com
To:                  devon@egolflaw.com
Subject:             Successful transmission to 18553301010. Re: Summons and Complaint for Holistic Healing, LLC
Date:                Wednesday, April 29, 2020 15:42:11



 eFax_Faxing_Simplified




 Your fax was successfully sent to 18553301010 by eFax.

   Fax Details
   Date: 2020-04-29 21:42:12 (GMT)
   Number of Pages: 30
   Length of Transmission: 964 seconds
   Receiving Machine Fax ID: VFT432

 If you have any questions, please visit our online help center or contact Customer
 Support.

 Thank you for choosing eFax.

 Sincerely,
 The eFax Team

 Tip: Switch to an annual plan – it's like getting 2 months free every year! Call (800) 958-
 2983 or email help@mail.efax.com.



           Download the App:                                     Follow us:



     © 2020 J2 Global, Inc. or its affiliates (collectively, “J2”). All rights reserved.
     eFax is a registered trademark of J2.
     700 S. Flower St., 15th Floor, Los Angeles, CA 90017

     This account is subject to the terms listed in the eFax Customer Agreement.
